Citation Nr: 1026946	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-14 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to compensation benefits, under the provisions of 
38 U.S.C.A. § 1151, for additional disability claimed as 
quadriplegia with residuals, as a result of VA medical and 
surgical treatment in June 2004.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from July 18, 1945 to September 
17, 1945 in the U.S. Naval Reserve, and from September 18, 1945 
to August 24, 1949 in the U.S. Navy.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2005 rating decision in which the RO denied compensation, 
under the provisions of 38 U.S.C.A. § 1151, for quadriplegia with 
residuals.  In April 2005, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
April 2007, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in May 2007.

In January 2009, the Veteran and his wife testified during a 
Board hearing before the undersigned Veterans Law Judge at the 
RO; a transcript of that hearing is of record.

In May 2009, the undersigned granted the motion of the Veteran's 
representative to advance this appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2009).

In June 2009, the Board remanded the claim on appeal to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, for 
further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
continued to deny the claim (as reflected in a May 2010 
supplemental SOC (SSOC)) and returned the matter to the Board for 
further consideration.

The Board notes that, in the April 2007 SOC, the RO characterized 
the claim on appeal as one involving clear and unmistakable error 
(CUE) in the denial of compensation for quadriplegia with 
residuals.  However, the Veteran disagreed with the March 2005 
rating decision that is the subject of this appeal, and there is 
no final decision that could be the subject of a CUE claim.  As 
such, and to more accurately reflect what the appellant has 
claimed and what the RO has actually adjudicated, the Board has 
echaracterized the claim on appeal as reflected on the title 
page, 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In June 2004, the Veteran underwent an occiput to C-6 fusion 
and laminectomy to C1-4 a VA medical facility, and thereafter 
received follow-up care at that facility.  

3.  The competence, probative evidence does not establish that 
that the Veteran has additional disability, to include 
quadriplegia, for which the proximate cause was VA medical and 
surgical treatment in June 2004, due to carelessness, negligence, 
lack of proper skill, error in judgment, or other fault on VA's 
part, or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
claimed as quadriplegia with residuals, as a result of VA medical 
and surgical treatment in June 2004, are not met. 38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.358, 3.361, 3.800 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2004 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate a claim for section 1151 
compensation, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The March 2005 RO rating decision 
reflects the initial adjudication of the claim after issuance of 
the December 2004 letter.  

The Board notes that if section 1151 compensation is awarded, the 
underlying disability is treated in the same manner as if service 
connected.  As such, to whatever extent the notice requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
pertinent to five elements of a claim for service connection, to 
include disability rating and effective date-are applicable to 
this claim, the appellant was provided such notice a the March 
2006 post-rating letter.  After issuance of the March 2006 
letter, and opportunity for the Veteran to respond, the May 2010 
SSOC reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA treatment records, 
and the report of a November 2009 VA examination.  Also of record 
and considered in connection with the appeal is the transcript of 
the January 2009 Board hearing, along with various written 
statements provided by the Veteran, and by his representative, on 
his behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

The Veteran filed his claim for § 1151 compensation benefits on 
September 14, 2004.

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 1151.  
See Section 422(a) of Pub. L. No. 104-204.  Under the applicable 
criteria in effect for claims filed on or after October 1, 1997, 
compensation under 38 U.S.C.A. § 1151 is awarded for a veteran's 
qualifying additional disability in the same manner as if such 
additional disability was service connected.  A qualifying 
disability is one which is not the result of a veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished him under any law 
administered by VA, and the proximate cause of the disability was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably foreseeable.  See 38 
U.S.C.A. § 1151(a) (West 2002 & Supp. 2009).

In September 2004, the regulation implementing the provisions of 
38 U.S.C.A.  § 1151 changed.  Such claims previously were 
adjudicated under 38 C.F.R. § 3.358. However, VA subsequently 
promulgated 38 C.F.R. § 3.361 to implement the provisions of the 
revised statute; this regulation, also applicable to claims for 
compensation benefits, pursuant to 38 U.S.C.A. § 1151, filed on 
or after October 1, 1997, is effective as of September 2, 2004.  
See 69 Fed. Reg. 46,426 (Aug. 3, 2004). In this case, the Veteran 
filed his claim after the September 2, 2004 regulation change. As 
such, in the April 2007 SOC, the RO properly applied the 
provisions of amended 38 U.S.C.A. § 1151 and also listed the 
provisions of 38 C.F.R. § 3.361.

To determine whether a veteran has an additional disability, VA 
compares his condition immediately before the beginning of the 
hospital care, medical or surgical treatment, or examination upon 
which the claim is based to his condition after such care, 
treatment, or examination has stopped.  VA considers each 
involved body part separately.  See 38 C.F.R. § 3.361(b) (2009).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in a 
veteran's additional disability.  Merely showing that he received 
care, treatment, or examination and that he has an additional 
disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) 
(2009).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  See 38 C.F.R. § 3.361(c)(2) (2009).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2009).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  See 38 C.F.R. § 3.361(d) (2009).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused his additional disability (as 
explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) furnished the hospital care, medical or 
surgical treatment, or examination without a veteran's or, in 
appropriate cases, his representative's informed consent.  See 38 
C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) 
(2009).

In this case, imaging studies in June 2004 revealed a panus 
compressing the spinal cord at C2, with a resulting diagnosis of 
spinal cord syndrome.  The record reflects that the Veteran 
underwent an occiput to C-6 fusion and laminectomy to C1-4 in 
June 2004; and subsequently, the Veteran developed progressive 
upper and lower extremity weakness with a resulting diagnosis of 
tetraplegia/quadriplegia.  Coincident with these findings, the 
Veteran was noted to be uncooperative regarding the wearing of a 
cervical collar during rehabilitation.

VA treatment records from the period following the surgery 
through the present reveal that the Veteran has undergone 
frequent physical therapy with modest results.  No further 
surgery has been performed since June 2004.

During his January 2009 Board hearing, the Veteran testified that 
after his June 2004 surgery, he could not move his arms or legs 
for about three or four months.  He indicated that for a period 
of time following his surgery, he was permanently and totally 
disabled.  He related that doctors tried to give him a couple of 
neck braces, but none of them would fit because his neck is very 
short and thick.  He discussed the physical therapy he received.

In November 2009, a VA examiner reviewed the records of the 
Veteran's June 2004 surgery and subsequent VA medical treatment.  
After discussing the Veteran's medical history and conducting an 
examination, the examiner opined that it was not likely that the 
Veteran incurred additional disability as a result of VA medical 
treatment.  He concluded that any disability that resulted from 
VA care was more likely than not due to the expected sequelae of 
his underlying medical disease and treatment.

The examiner explained that in June 2004, there were no other 
reasonable options other than surgery, which was performed by the 
VA in an expedited manner.  He noted that the surgery was 
performed without complications, although the panus could not be 
resected.  The examiner clarified that the inability to resect 
the panus was foreseeable but not preventable.  He remarked that 
the surgery was performed with the expressed intent of minimizing 
further damage from the panus but not reversing the Veteran's 
condition, which appeared to have been rapidly deteriorating 
prior to surgery.

Concerning the neck collar prescribed for the Veteran following 
his surgery, the examiner opined that while the Veteran 
originally was only partially compliant with wearing it, he was 
often compliant after receiving a collar that fit properly.  The 
examiner stated that the Veteran's rehabilitation after surgery 
might have gone better with full compliance, but that would be 
pure speculation, as nothing in the record of the Veteran's 
treatment and rehabilitation specifically pointed to additional 
consequences related to incomplete compliance from wearing the 
collar.

After reviewing the facts of the case, the examiner concluded 
that in the provision of surgical care and rehabilitation, no 
physician failed to exercise the degree of care that would be 
expected of a reasonable health care provider.  He remarked that 
the evidence suggested no major complications from the care of 
the Veteran, and outcomes were consistent with the underlying 
medical condition that necessitated the care.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, must 
be denied.

At the outset, the Board notes that the record does not clearly 
establish that the Veteran actually suffered additional 
disability as a result of the June 2004 surgery and subsequent 
medical treatment, to include the claimed quadriplegia.  As noted 
above, after reviewing the claims file and examining the Veteran, 
the November 2009 VA examiner opined that it was not likely that 
the Veteran incurred additional disability as a result of VA 
medical treatment.  He concluded that any disability that 
resulted from VA care was more likely than not due to the 
expected sequelae of his underlying medical disease and 
treatment.

The Board further notes, however, that, even if the Veteran has 
incurred additional disability as a result of the June 2004 
surgery and subsequent medical treatment, the only competent 
medical opinion of record indicates that any such additional 
disability was not the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on VA's part, or by an event not reasonably foreseeable.  
Notably, the November 2009 VA examiner generally found that the 
inability to resect the panus was foreseeable but not 
preventable.  The examiner also generally found that there did 
not appear to be any fault (i.e. negligence or mistreatment) on 
the part of VA in providing the treatment to the Veteran.  
Further, the examiner found that these foreseeable consequences 
were not caused by VA carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the part 
of VA.

As indicated, the November 2009 VA examiner's conclusions were 
based on an examination of the Veteran and consideration of the 
pertinent medical evidence.  As such, the Board considers this 
opinion to be of great probative value in this appeal.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  Significantly, neither the 
Veteran nor his representative has presented or identified any 
existing medical evidence or opinion that contradicts this 
medical opinion, and, in fact, supports the claim.

Thus, in summary, the competent medical evidence-to particularly 
include the opinion of the 2009 VA examiner-supports a finding 
that the inability to resect the planus and subsequent 
quadriplegia were reasonably foreseeable events in the context of 
the surgery performed.  The evidence also indicates that VA 
generally exercised the degree of care that would be expected of 
a reasonable health care provider in providing the surgical 
treatment, including by obtaining the Veteran's informed consent 
for the treatment.  Consequently, the medical evidence weighs 
against a finding that the proximate cause of any possible 
additional disability resulting from the VAMC surgical treatment 
and follow-up care was an event not reasonably foreseeable; or 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  See 38 U.S.C.A. § 
1151(a) (West 2002 & Supp. 2009).

In reviewing this claim, the Board has considered arguments 
advanced by the Veteran, and by his representative, on his 
behalf.  However, as indicated above, this claim turns on the 
medical matters of whether there exists a medical relationship 
between the Veteran's claimed additional disability and VA 
medical or surgical treatment, and, if so, the nature of such a 
relationship; these are matters within the province of trained 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laypersons without appropriate medical training and 
expertise, neither the Veteran nor his representative is 
competent to provide a probative (persuasive) opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board must conclude that the 
criteria for compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, are not met, and the claim must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

The claim for compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for additional disability claimed as 
quadriplegia with residuals, as a result of VA medical and 
surgical treatment in June 2004, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


